DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                IAN DREWE,
                                 Appellant,

                                     v.

SIMON REYNOLDS, BRACK JASKEY, and APPLIED EFFORTS, INC., a
                    Florida corporation,
                         Appellees.

                               No. 4D17-1845

                           [February 28, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No.
502013CA001387XXXX.

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

   Brack Jaskey, Phoenix, pro se.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.